DETAILED ACTION
Response to Amendment
In the Applicant’s reply of 27 December 2021, the claims were amended. Based on these amendments, the claim objections and the rejections under 35 U.S.C. 112 set forth in the previous office action have been withdrawn.

Claim Interpretation
In the office action dated 27 October 2021, the Examiner stated that language of the form “at least one of X or Y” was being interpreted as equivalent to “at least one of X and Y”. See paragraph 2 of the office action. This issue was discussed during the interview of 2 December 2021 where the Examiner clarified that language of either form is being interpreted as equivalent to “X, Y, or X and Y” and not “at least one of X and at least one of Y”. See the interview summary of 7 December 2021.

Allowable Subject Matter
Claims 21-23, 25, 26, and 28-39 are allowed.
The following is an examiner’s statement of reasons for allowance:
Each of claims 21 and 28-30 requires a device comprising a plurality of electronic components, with a first electronic component arranged on a first substrate film and a second electronic component arranged on a second substrate film. A molding material layer is molded between the first and second electronic components. In addition, the first and second substrate films are curved, but none of the plurality of electronic components are secured at the 
As discussed in the office action dated 27 October 2021, the combination of U.S. Patent Application Publication No. 2017/0094800 (“Keranen”) and U.S. Patent Application Publication No. 2012/0098115 (“Watanabe”) discloses many of the claim limitations listed above. See paragraphs 18-24 of the office action. However, this combination fails to disclose that at least one of the first and second electronic components has a curvature that matches the curvature at the location on the substrate film to which that electronic component is secured. In Watanabe, although the film is curved in places, the components secured to the film are not. See Figures 4A-D. Such an arrangement is typical in the art. In situations where the components are curved, the resulting devices fail to meet at least the limitation that none of the components are secured at the location with the greatest curvature. See Figure 3a and paragraph 29 of U.S. Patent Application Publication No. 2012/0285611 (“Desclos”), for example, where a thermoformed antenna includes a conductor 301 and carrier sheets 302 and 303.
Each of claims 22, 23, 25, 26, and 31-39 is allowed based on its dependency from an allowed independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John DeRusso whose telephone number is (571) 270-1287. The examiner can normally be reached Monday-Thursday, 10:00 AM-7:00 PM ET, and Friday mornings.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao, can be reached on (571) 270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/John J DeRusso/Examiner, Art Unit 1744                                                                                                                                                                                                        
/XIAO S ZHAO/Supervisory Patent Examiner, Art Unit 1744